Citation Nr: 1208731	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  09-47 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disorder.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a lumbar spine disorder, claimed as secondary to a right knee disorder.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for migraine headaches, claimed as secondary to service-connected hypertension.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.

5.  Entitlement to service connection for a left leg disorder, claimed as secondary to a right knee disorder.

6.  Entitlement to service connection for blurred vision, claimed as secondary to service-connected hypertension.

7.  Entitlement to service connection for nerve damage of the lower extremities, claimed as secondary to a right knee disorder.  

8.  Entitlement to an evaluation in excess of 10 percent for hypertension.  


REPRESENTATION

Appellant represented by:	Brandie L. Hall, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to June 1989.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky (RO).

 

The issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) is remanded to the RO.


FINDINGS OF FACT

1.  An unappealed January 2004 rating decision denied the Veteran's claims of entitlement to service connection for migraine headaches; anxiety, depression, and PTSD; a broken right leg; and a back condition.

2.  Evidence associated with the claims file since the January 2004 rating decision is not material and does not raise a reasonable possibility of substantiating the issues of entitlement to service connection for migraine headaches; a broken right leg; and a back condition.

3.  Evidence associated with the claims file since the January 2004 rating decision was not of record at the time of the January 2004 rating decision and relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

4.  The evidence of record does not show that the Veteran's currently diagnosed left leg disorder is related to military service or to a service-connected disability.

5.  The evidence of record does not show that the Veteran's currently diagnosed blurred vision is related to military service or to a service-connected disability.

6.  The evidence of record does not show that the Veteran's currently diagnosed nerve damage of the lower extremities is related to military service or to a service-connected disability.

7.  There is no medical evidence of record showing that the Veteran's service-connected hypertension is predominantly manifested by diastolic pressure readings of 110 or more or systolic pressure readings of 200 or more.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the January 2004 rating decision is not new and material, and therefore the claim of entitlement to service connection for a right knee disorder is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  Evidence submitted to reopen the January 2004 rating decision is not new and material, and therefore the claim of entitlement to service connection for a lumbar spine disorder is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  Evidence submitted to reopen the January 2004 rating decision is not new and material, and therefore the claim of entitlement to service connection for migraine headaches is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

4.  Evidence submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

5.  A left leg disorder was not incurred in, or aggravated by, active military service, nor is it proximately due to, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

6.  Blurred vision was not incurred in, or aggravated by, active military service, nor is it proximately due to, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

7.  Nerve damage of the lower extremities was not incurred in, or aggravated by, active military service, nor is it proximately due to, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

8.  The criteria for an evaluation in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Prior to initial adjudication, letters dated in July 2008 and September 2008 satisfied the duty to notify provisions for all claims.  See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran's service treatment records, VA medical treatment records, Social Security Administration records, and indicated private medical records have been obtained.  VA examinations were provided to the Veteran in connection with his claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions obtained in this case are more than adequate, as they are predicated on a full reading of the private and VA medical records in the Veteran's claims file.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  


There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that although VCAA notice errors are presumed prejudicial, reversal is not required if VA can demonstrate that the error did not affect the essential fairness of the adjudication).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

New and Material Evidence

An unappealed rating decision in January 2004 denied the Veteran's claims of entitlement to service connection for migraine headaches; anxiety, depression, and PTSD; a broken right leg; and a back disorder.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by a service connected disability or (b) aggravated by a service connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).  

With respect to migraine headaches, the Veteran's claim of entitlement to service connection was denied on the bases that his service treatment records did not reveal evidence of migraine headaches, and that other evidence of record did not relate his headaches to his period of military service.  With respect to anxiety, depression, and PTSD, the Veteran's claim of entitlement to service connection was denied on the bases that his service treatment records did not reveal evidence of psychiatric symptomatology, and that other evidence of record did not relate any current psychiatric symptomatology to his period of military service.  With respect to a broken right leg, the Veteran's claim of entitlement to service connection was denied on the bases that his service treatment records did not reveal evidence of a broken right leg, and that other evidence of record did not relate any current right leg disorder to his period of military service.  With respect to a back disorder, the Veteran's claim of entitlement to service connection was denied on the basis that, although he was treated for low back pain in service, the evidence of record did not show that his current back condition was related to his documented in-service back pain.  

The relevant evidence of record at the time of the January 2004 rating decision consisted of the Veteran's service treatment records; service personnel records; VA treatment records dated from July 1987 to July 2003; private treatment records dated from June 1988 to September 2003; a September 2003 correspondence from the Veteran's private physical therapist opining that the Veteran suffered from an unresolved antalgic gait pattern of the right foot that may have been caused by a previous fracture in the military; and various written statements from the Veteran describing his alleged PTSD stressors.
 
The Veteran did not file a notice of disagreement after the January 2004 rating decision.  Therefore, the January 2004 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2011).

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

Although the RO declined to reopen the Veteran's claims in a March 2009 rating decision and subsequent statements of the case, those decisions are not binding on the Board.  The Board must first decide whether evidence has been received that is both new and material to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision.

In July 2008, a claim to reopen the issues of entitlement to service connection for migraine headaches; anxiety, depression, and PTSD; a broken right leg; and a back disorder was received.  The relevant evidence of record received since the January 2004 rating decision includes VA treatment records dated from March 1999 to June 2011; private treatment records dated from October 2006 to April 2011; Social Security Administration (SSA) records; the report of a December 2005 VA respiratory examination; the report of a December 2005 VA hypertension examination; the report of an August 2008 VA hypertension examination; the report of an August 2010 VA eye examination; the report of a September 2010 VA spine examination; the report of a September 2010 VA joints examination; the report of a September 2010 VA neurological disorders examination; the report of a September 2010 VA peripheral nerves examination; the report of a September 2010 VA genitourinary examination; the report of a October 2010 VA PTSD examination; Internet articles printed by the Veteran in March 2010; lay statements submitted by the Veteran's spouse and in-laws in December 2010; the transcript of a March 2010 Decision Review Officer hearing; and the transcript of a July 2011 Board videoconference hearing.  

Almost all of the evidence received since the January 2004 rating decision is "new," in that it was not of record at the time of the January 2004 decision.  However, none of the additional evidence is material with respect to the claims to reopen the issues of entitlement to service connection for right knee disorder, lumbar spine disorder, and migraine headaches as they do not include a medical opinion that relates a currently diagnosed right knee disorder, lumbar spine disorder, or migraine headache disorder to military service.  In fact, in a January 2008 consultative evaluation associated with the Veteran's SSA records, the Veteran reported that he developed back and leg pain in October 2006 when he fractured his right fibula after a post-service fall from a four-foot ladder.  

Moreover, the October 2010 VA examiner opined that the Veteran's right leg disorder was not caused by or a result of the Veteran's military service because he fractured his right proximal tibia post-service in October 2006.  The examiner further opined that his back disorder also originated in 2006 after his service discharge.  The examiner also concluded that the Veteran had classic migraine headaches, which were not caused by his service-connected hypertension.  Accordingly, the evidence received since the January 2004 rating decision does not raise a reasonable possibility of substantiating claims of entitlement to service connection for a right knee disorder, lumbar spine disorder, or migraine headaches.

Since the additional evidence received since the January 2004 rating decision is not material as it does not raise a reasonable possibility of substantiating the Veteran's claims, it does not constitute new and material evidence sufficient to reopen the Veteran's claims of entitlement to service connection for a right knee disorder, a back disorder, and migraine headaches.  As new and material evidence to reopen the finally disallowed claims of entitlement to service connection for a right knee disorder, a back disorder, and migraine headaches has not been submitted, the benefit of the doubt doctrine is not for application.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

With respect to the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, at the time of the January 2004 decision, the Veteran alleged his in-service stressors included witnessing "HM2 Walsh" killed in an automobile accident at the gates of Naval Air Station Joint Reserve Base Willow Grove in Pennsylvania; being on isolated duty on Diego Garcia in the Indian Ocean, at which time contact with family was limited for security reasons; attending military funerals as a member of the Color Guard; and the death of his friend Dennis Flannery, who was cut in half in a vehicular accident in Nea Makri, Greece, in approximately October 1988.  Since the January 2004 final decision, the Veteran has alleged additional in-service stressors, to include training other soldiers for combat missions on the Small Unit Infantry Team, which resulted in his feeling of possessing a "power" that he does not know how to control in the civilian world, and hearing of the death of two Navy divers and/or Seabees.  These additional stressors are "new" in that they were not of record at the time of the January 2004 decision.  Therefore, these stressors raise a reasonable possibility of substantiating the Veteran's psychiatric claim.  38 C.F.R. § 3.156(a).  

Accordingly, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is reopened.

Service Connection Claims

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by a service connected disability or (b) aggravated by a service connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).  

Left Leg Disorder

The Veteran seeks entitlement to service connection for a left leg disorder.  The Veteran's service treatment records are negative for any complaints or diagnoses of a left leg disorder.  Specifically, on his April 1989 Report of Medical History at separation, the Veteran indicated that he had broken bones, but specified that he fractured right arm between the ages of 10 and 13 that was now resolved except for occasional soreness in the wrist.  Additionally, his April 1989 clinical examination at separation indicated that his lower extremities were within normal limits.  

However, the Veteran does not allege that he incurred his current left leg disorder while in service; rather, he contends that he developed the disorder secondary to a right leg disorder.  As discussed above, the Veteran's claim for entitlement to service connection for a right leg disorder was denied in a January 2004 decision, and the Board has determined that he has not presented new and material evidence sufficient to reopen that claim.  As such, entitlement to service connection for a left leg disorder as secondary to a right leg disorder is not warranted, as the right leg disorder is not subject to service connection.  

After separation from military service, in correspondence dated in September 2003, the Veteran's private physical therapist indicated that the Veteran was seen from May 2003 to July 2003 for right heel spur syndrome, and opined that he had an unresolved antalgic gait pattern on the right foot that may have been caused by compensating for a previous fracture reported years ago in the military.  

In October 2006, the Veteran fell three to four feet from a ladder onto a hard surface at work.  He was diagnosed as having a sprained right knee, fracture of the proximal right fibula, and a possible gastrocnemius tear.  A private evaluation note dated in October 2007 indicated that the Veteran complained of back and bilateral leg pain that he claimed existed for only one year, since his fall from a ladder at work in October 2006.  Despite the healing of his right leg fracture, he continued to have low back and bilateral leg pain, which was worse in the right leg.  

The Veteran was afforded a VA joints examination in October 2010.  The examiner opined that the Veteran's left leg disorder was "less likely as not" caused by or a result of military service.  The examiner elaborated that his left leg disorder was directly related to his back disorder, and that the Veteran related the onset of his current back problems to the fall sustained in October 2006.  The Veteran also recalled having a back problem in service, but the examiner noted that service treatment records only revealed that the Veteran was seen twice in March 1987 for a back strain which completely resolved by the time of service separation, and that private post-service treatment records revealed that the Veteran experienced an onset of significant back pain following his October 2006 fall.  

The medical evidence of record does not show that the Veteran's currently diagnosed left leg disorder is related to military service or to a service-connected disability.  The Veteran's service treatments records are negative for any complaints or diagnosis of a left leg disorder.  See 38 C.F.R. § 3.303(b)(if disorder is not noted in service, continuity of symptomatology is not applicable).  While the post-service medical records show that the Veteran has a current left leg disorder, there is no medical evidence of record that this disorder was diagnosed prior to October 2006, over 15 years after separation from military service.  

Furthermore, there is no medical evidence of record which provides an etiological opinion relating the Veteran's currently diagnosed left leg disorder to military service or a service-connected disability.  Although the September 2003 letter from the Veteran's physical trainer addresses gait abnormality and its possible link to the Veteran's military service, the opinion is speculative in nature and does not directly address any left leg disorder.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991).  The only medical evidence of record which discusses the etiology of the Veteran's left leg disorder is the October 2010 VA joints examination report, which does not relate the Veteran's left leg disorder to military service or a service-connected disability.  The Veteran's statements alone are not sufficient to prove that any currently diagnosed left leg disorder is related to military service or a service-connected disability.  Espiritu, 2 Vet. App. at 495; Grottveit, 5 Vet. App. at 93.  Accordingly, the medical evidence of record does not show that any currently diagnosed left leg disorder is related to military service or a service-connected disability.  As such, service connection for a left leg disorder is not warranted.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Blurred Vision

The Veteran seeks entitlement to service connection for blurred vision.  The Veteran's service treatment records are negative for any complaints or diagnosis of an eye disorder.  Specifically, on his April 1989 Report of Medical History at separation, the Veteran indicated that he never had eye trouble.  Additionally, his April 1989 clinical examination at separation indicated that his eyes were within normal limits, and that his distant vision was 20/15, bilaterally.  

However, the Veteran does not allege that he incurred his current blurred vision while in service; rather, he contends that he developed the disorder secondary to his service-connected hypertension.

The Veteran was afforded a VA eye examination in October 2010, at which time he was diagnosed with compound myopic astigmatism with presbyopia in each eye, hypertension with no retinopathy in each eye, and suspected normal tension glaucoma secondary to asymmetrical cups in each eye.  The examiner opined that the Veteran's blurred vision was not caused by or a result of his systemic hypertension.  The examiner explained that the Veteran has mild compound myopic astigmatism with presbyopia causing his blurred vision, and that there was no evidence of retinopathy which could be related to hypertension.  The retina, macula, and media were all clear and normal.  

The medical evidence of record does not show that the Veteran's currently diagnosed eye disorders are related to military service or to a service-connected disability.  The Veteran's service treatments records are negative for any complaints or diagnosis of an eye disorder.  See 38 C.F.R. § 3.303(b) (if disorder is not noted in service, continuity of symptomatology is not applicable).  While the post-service medical records show that the Veteran has a current bilateral eye disorder, the Veteran has conceded that his blurred vision did not manifest until approximately 2007, over 15 years following separation from service.  

Furthermore, there is no medical evidence of record which provides an etiological opinion relating the Veteran's currently diagnosed eye disorder to military service or a service-connected disability.  The only medical evidence of record which discusses the etiology of the Veteran's eye disorder is the October 2010 VA eye examination report, which explicitly found that the Veteran's current eye disorder was not related to his service-connected hypertension.  The Veteran's statements alone are not sufficient to prove that any currently diagnosed eye disorder is related to military service or a service-connected disability.  Espiritu, 2 Vet. App. at 495; Grottveit, 5 Vet. App. at 93.  Accordingly, the medical evidence of record does not show that any currently diagnosed eye disorder is related to military service or a service-connected disability.  As such, service connection for an eye disorder is not warranted.

For purposes of entitlement to VA benefits, the law provides that refractive errors of the eyes are congenital or developmental defects and not a disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2011).  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90; 55 Fed. Reg. 45,711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  Myopia and presbyopia are refractive disorders.  See Dorland's Illustrated Medical Dictionary (28th Ed. 1994) at 1094.
 
In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 56.

Nerve Damage of the Lower Extremities

The Veteran also seeks entitlement to service connection for nerve damage of the bilateral lower extremities.  The Veteran's service treatment records are negative for any complaints or diagnosis of a nerve disorder of the lower extremities.  Specifically, on his April 1989 Report of Medical History at separation, the Veteran indicated that never suffered from leg cramps, lameness, foot trouble, or paralysis.  Additionally, his April 1989 Report of Medical Examination at separation indicated that his lower extremities were within normal limits.  

However, the Veteran does not allege that he incurred his current nerve disorder while in service; rather, he contends that he developed the disorder secondary to a right leg disorder.  As discussed above, the Veteran's claim for entitlement to service connection for a right leg disorder was denied in a January 2004 decision, and the Board has determined that he has not presented new and material evidence sufficient to reopen that claim.  As such, entitlement to service connection for a nerve disorder as secondary to a right leg disorder is not warranted, as the right leg disorder is not subject to service connection.  

After separation from military service, VA treatment records dated after 2006 show treatment for lumbosacral radiculopathy, with radicular pain into his lower extremities.  However, these records do not relate the radiculopathy to the Veteran's period of active duty service or to a service-connected disorder.

The Veteran was afforded a VA peripheral nerves examination in October 2010.  Following a sensory examination and detailed motor examination, the examiner found no gait abnormality, but diagnosed the Veteran as having radiculopathy of the right lower extremity, with referred pain from degenerative disc disease of the lumbar spine and left leg.  The examiner noted that there was nerve damage in both legs, but indicated that there was no nerve dysfunction.  The examiner then opined that any nerve damage to the right or left lower extremities was "less likely as not" caused by or a result of military service.  Rather, the examiner opined that the Veteran's nerve damage was directly related to his low back disorder, which he indicated originated in October 2006 following the Veteran's October 2006 fall from a ladder.  

The medical evidence of record does not show that the Veteran's currently diagnosed nerve disorder is related to military service or to a service-connected disability.  The Veteran's service treatments records are negative for any complaints or diagnosis of a nerve disorder of the bilateral lower extremities.  See 38 C.F.R. § 3.303(b) (if disorder is not noted in service, continuity of symptomatology is not applicable).  While the post-service medical records show that the Veteran has a current lower extremity nerve disorder, there is no medical evidence of record that this disorder was diagnosed prior to October 2006, over 15 years after separation from military service.  

Furthermore, there is no medical evidence of record which provides an etiological opinion relating the Veteran's currently diagnosed nerve disorder to military service or a service-connected disability.  The only medical evidence of record which discusses the etiology of the Veteran's nerve disorder is the October 2010 VA peripheral nerves examination report, which does not relate the Veteran's nerve disorder to military service or a service-connected disability.  The Veteran's statements alone are not sufficient to prove that any currently diagnosed nerve disorder is related to military service or a service-connected disability.  Espiritu, 2 Vet. App. at 495; Grottveit, 5 Vet. App. at 93.  Accordingly, the medical evidence of record does not show that any currently diagnosed nerve disorder is related to military service or a service-connected disability.  As such, service connection for a nerve disorder is not warranted.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 56.

Increased Rating for Hypertension

Service connection for hypertension was granted by an August 2002 rating decision and a 10 percent evaluation was assigned under 38 C.F.R. § 4.104, Diagnostic Code 7101, effective February 6, 2001.  The Veteran filed a claim for an increased evaluation in July 2008.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The medical evidence of record includes numerous blood pressure readings relevant to this issue.  For the purposes of reporting these blood pressure readings, the systolic blood pressure reading will be listed first, followed by a slash, and the diastolic blood pressure reading will be listed last.

The Veteran was afforded a VA hypertension examination in August 2008, at which time his blood pressure readings were 145/95, 144/103, and 127/92.  An August 2008 private treatment note indicated that his blood pressure was 131/92.  A September 2008 private treatment note indicated that his blood pressure was 129/95.  An October 2008 private treatment note indicated that his blood pressure was 133/97.  A November 2008 VA treatment note indicated that his blood pressure was 139/95.  It was recorded as 148/99 later that month.  A December 2008 VA treatment note indicated that his blood pressure was 109/59.  Later that month, his blood pressure readings were both 151/104.

A May 2009 private treatment note indicated that the Veteran's blood pressure was 122/89, although it also indicated that his blood pressure was 160/126 earlier that morning.  A September 2009 VA treatment note indicated that his blood pressure was 158/103.  A December 2009 VA treatment note indicated that his blood pressure was 152/101

A January 2010 VA treatment note indicated that his blood pressure was 108/83.  The Veteran underwent an epidural steroid injection in April 2010.  His blood pressure was initially 135/74.  After the procedure it was 162/92, and it was recorded at 161/101 prior to discharge.  A May 2010 VA treatment note indicated that his blood pressure was 133/91.  A June 2010 VA treatment note indicated that his blood pressure was 146/97.  Later in June 2010, the Veteran indicated that he had been monitoring his blood pressure at home and it had been running around 120/80.  A VA treatment note indicated that it was 116/82 on that morning.  A July 2010 VA treatment note indicated that his blood pressure was 121/85.  The Veteran underwent an epidural steroid injection in September 2010.  His blood pressure was initially 130/86.  After the procedure it was 128/87, and it was recorded at 132/62 prior to discharge.  A November 2010 VA treatment note indicated that his blood pressure was 117/84.  

A February 2011 VA treatment note indicated that his blood pressure was 141/105.  The Veteran underwent an epidural steroid injection in February 2011.  His blood pressure was initially 134/84.  After the procedure it was 156/101, and it was recorded at 151/104 prior to discharge.  Later that month, his blood pressure was recorded as 141/105 and 131/91.  

Hypertensive vascular disease, hypertension, and isolated systolic hypertension warrant a 10 percent evaluation with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent evaluation with diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

A rating in excess of 10 percent is not warranted for the Veteran's service-connected hypertension.  None of the aforementioned blood pressure readings show systolic pressure readings predominantly 200 or more, and only one blood pressure reading in May 2009 shows a diastolic pressure reading exceeding 110.  This single May 2009 reading cannot be said to constitute diastolic blood pressure predominantly over 110 during the appeal period.  Accordingly, the medical evidence of record does not show that the Veteran's hypertension has been predominantly manifested by diastolic pressure readings of 110 or more or systolic pressure readings of 200 or more.  As such, an evaluation in excess of 10 percent for hypertension is not warranted.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disabilities ratings for hypertension inadequate.  The Veteran's hypertension was evaluated under to 38 C.F.R. § 4.104, Diagnostic Code 7101, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology due to this disorder.  As noted above, the Veteran's hypertension is not predominantly manifested by diastolic pressure readings of 110 or more or systolic pressure readings of 200 or more.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disability rating for hypertension.  The criteria for the currently assigned ratings for the Veteran's hypertension more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.104, Diagnostic Code 7101.

In reaching this decision, the Board considered the doctrine of reasonable doubt. However, as the medical evidence of record does not show findings that meet the criteria for an evaluation in excess of 10 percent at any time during the appeal period, the doctrine is not for application.  Gilbert, 1 Vet. App. 49; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).


ORDER

New and material evidence not having been submitted, the claim to reopen the issue of entitlement to service connection for a right knee disorder is denied.

New and material evidence not having been submitted, the claim to reopen the issue of entitlement to service connection for a lumbar spine disorder is denied.

New and material evidence not having been submitted, the claim to reopen the issue of entitlement to service connection for migraine headaches is denied.

New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened and, to this extent only, the appeal is granted.

Service connection for a left leg disorder is denied.

Service connection for blurred vision is denied.

Service connection for nerve damage of the lower extremities is denied.  

An evaluation in excess of 10 percent for hypertension is denied.


REMAND

The Board has reopened the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder based on the submission of new and material evidence.  However, the Board finds that additional development is needed before this issue can be adjudicated on the merits.  

The Veteran's claims file contains diagnoses of PTSD.  He was afforded a VA PTSD examination in October 2010, at which time the examiner found that he did not meet the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, criteria for a diagnosis of PTSD, but nonetheless qualified for a diagnosis of anxiety, not otherwise specified, and was assigned a Global Assessment of Functioning score of 55, indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The examiner opined that the Veteran's psychiatric disorder was "less likely as not" caused by or a result of his military service.  However, in explaining the rational for this opinion, the examiner found that the Veteran had a history of being intermittently treated for anxiety and depression at the VA outpatient clinic due to "adjusting to civilian life and family problems."  Although the examiner indicated that there was no significant military trauma and no significant evidence to support awarding service connection for a psychiatric disorder, the examiner nonetheless stated that multiple stressors may have contributed to his anxiety.  The Board finds that this opinion does not fully address the possibility that the Veteran's diagnosed anxiety was caused or aggravated by adjustment from military to civilian life, as is suggested by the Veteran in the statement of his alleged stressors.  As such, the psychiatric disorder claim must be remanded for another medical examination because the October 2010 VA medical examination report is inadequate.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).

Accordingly, the case is remanded for the following actions:

1.  The RO must request from the Veteran a comprehensive statement containing as much detail as possible regarding the stressors to which he alleges he was exposed in service.  The Veteran must be asked to provide specific details of the claimed stressful events he experienced during service, such as dates, places, detailed descriptions of events, and any other identifying information concerning any other individuals involved in the events, including their names, ranks, units of assignment or any other identifying detail.  

The Veteran must be advised that this information is vitally necessary to obtain supportive evidence of the stressful events he claims to have experienced, and he must be asked to be as specific as possible because without such details an adequate search for verifying information cannot be conducted.  He must also be advised to submit any verifying information that he can regarding the stressors he claims to have experienced in service, such as statements of fellow service members.  He is further advised that failure to respond may result in adverse action.

2.  Regardless of whether the additional information is obtained, the RO must review the file and prepare a summary of all the claimed stressors.  This summary, and all associated documents, must be sent to the U.S. Army and Joint Services Records Research Center (JSRRC).  This organization must be requested to provide any information which might corroborate the veteran's alleged stressors.  If JSRRC is unable to provide the specific information requested, they must be asked to direct the RO to any additional appropriate sources.   

3.  Following the above, the RO must consider all credible supporting evidence developed to show that the Veteran experienced the alleged stressors and determine whether the evidence is sufficient to establish the occurrence of the stressor.

4.  Thereafter, the Veteran must be afforded a VA psychiatric examination to determine the existence and etiology of any psychiatric disorder found, to include PTSD and anxiety.  The claims file must be made available to the examiner in conjunction with the examination.  All tests or studies necessary to make this determination must be conducted.  Thereafter, based upon review of the claims file, the service and post-service medical records, the clinical examination of the Veteran, and the Veteran's statements, the examiner must provide an opinion as to whether any diagnosed psychiatric disorder is related to military service, to specifically include PTSD and anxiety.  The examiner must integrate the previous psychiatric findings and diagnoses of current findings to obtain a true picture of the nature of the Veteran's psychiatric status.  The RO must specify for the examiner the stressor or stressors that it has determined are established by the record and the examiner must be instructed that only those events may be considered for the purpose of determining whether the Veteran was exposed to a stressor in service.  

If the diagnosis of PTSD is deemed appropriate, the examiner should specify (1) whether each alleged stressor found to be established by the record was sufficient to produce post-traumatic stress disorder; and (2) whether there is a link between the current symptomatology and one or more of the inservice stressors found to be established by the record and found sufficient to produce PTSD by the examiner.

If a diagnosis of a psychiatric disorder other than PTSD is found to be warranted, the examiner must specifically state whether that psychiatric disorder is related to the Veteran's period of military service, to include adjustment from military to civilian life.  

All opinions provided must include an explanation of the basis for the opinion.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.   The report must be typed.

5.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  The RO must then readjudicate the claim and thereafter, if the claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


